UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4143


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROGER DALE FRANKLIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:14-cr-00081-RLV-DCK-1)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Bayness Winthrop, WINTHROP & WINTHROP, Statesville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A   jury   convicted     Roger      Dale      Franklin     of   conspiracy    to

distribute       and        possess       with          intent     to     distribute

methamphetamine,       in   violation     of       21   U.S.C.   §§ 841(a)(1),     846

(2012);   possession with       intent        to    distribute     methamphetamine,

and aiding and abetting, in violation of 18 U.S.C. § 2 (2012)

and 21 U.S.C. § 841(b)(1)(C) (2012); possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2012);

and possession of a firearm in furtherance of a drug trafficking

crime and aiding an abetting, in violation of 18 U.S.C. §§ 2,

924(c) (2012).         The district court sentenced Franklin to 480

months in prison.

      Appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), conceding there are no grounds

for appeal, but asserting that:                (1) the district court should

have suppressed evidence seized during the traffic stop that

gave rise to three counts of conviction or, in the alternative,

that the three convictions should be vacated because defense

counsel was ineffective for failing to file a motion to suppress

the   evidence   seized;      and   (2)   the       district     court   should   have

dismissed the firearms counts based on insufficient evidence.

Franklin filed a pro se supplemental brief in which he asserts

that trial counsel was ineffective, and also suggests that his



                                          2
criminal history score was incorrectly calculated. *            Finding no

error, we affirm.

      First, we find no reversible error in the district court’s

admission of evidence seized during law enforcement’s August 19,

2013, search of the vehicle in which Franklin was a passenger.

Whereas   Federal    Rule   of    Criminal   Procedure   51   governs    the

preservation of most claimed errors in criminal cases, Federal

Rule of Evidence 103(a) governs objections to the admission or

suppression of evidence.         Rule 103(a) expressly requires that,

to preserve a claim of error as to the admission of evidence,

the   party   must   “timely     object[]”   and   “state[]   the   specific

ground, unless it was apparent from the context[.]”                 Fed. R.

Evid. 103(a)(1).     Because Franklin did not move to suppress the

evidence that gave rise to the charges against him, we review

Franklin’s challenge to the admission of the seized evidence

only for plain error.          Fed. R. Crim. P. 52(b); Henderson v.

United States, 133 S. Ct. 1121, 1126-27 (2013).




      *We have considered Franklin’s pro se arguments and find
them to be without merit.    Although Franklin points to several
ways   in   which   he    asserts   counsel’s   performance    was
constitutionally deficient, ineffective assistance does not
conclusively appear on this record.    Thus, Franklin’s arguments
are more appropriately raised, if at all, in a 28 U.S.C. § 2255
(2012) motion.   See United States v. Baldovinos, 434 F.3d 233,
239 & n.4 (4th Cir. 2006).      We express no opinion as to the
merits of Franklin’s ineffective assistance of counsel claims.



                                      3
       To    establish      plain       error,     Franklin       bears    the   burden    of

demonstrating that:              (1) the district court committed an error;

(2)    the    error       was     plain;     and    (3)     the    error    affected      his

substantial rights.               Henderson, 133 S. Ct. at 1126.                  If these

three elements are met, we may exercise our discretion to notice

the    error       only     if     it    “seriously       affect[s]        the   fairness,

integrity or public reputation of judicial proceedings.”                                  Id.

(internal quotation marks omitted).                   We have reviewed the record

and considered counsel’s arguments and discern no plain error

arising from the admission of the seized evidence.                           Cf. Michigan

v. Long, 463 U.S. 1032, 1049 (1983) (holding that “the search of

the passenger compartment of an automobile . . . is permissible

if the police officer possesses a reasonable belief based on

specific and articulable facts which, taken together with the

rational     inferences          from   those      facts,    reasonably      warrant      the

officers     in    believing        that   the     suspect    is    dangerous      and    the

suspect      may     gain        immediate     control       of    weapons”      (internal

quotation marks omitted)); Pennsylvania v. Mimms, 434 U.S. 106,

112 (1977) (recognizing that where an officer concludes that a

suspect is armed, the suspect “pose[s] a serious and present

danger to the safety of the officer”).

       We also find no error in the district court’s decision to

deny Franklin’s motion to dismiss the firearms charges against

him.    See United States v. Cloud, 680 F.3d 396, 403 (4th Cir.

                                               4
2012) (recognizing that the denial of a Fed. R. Crim. P. 29

motion is reviewed de novo).                This court must uphold a jury’s

verdict     “if   there     is   substantial         evidence    in    the    record    to

support it.”       United States v. Bailey, 819 F.3d 92, 95 (4th Cir.

2016)    (internal       quotation      marks    omitted).            “In    determining

whether the evidence in the record is substantial, we view the

evidence in the light most favorable to the [G]overnment and

inquire whether there is evidence that a reasonable finder of

fact    could     accept    as    adequate      and    sufficient       to    support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id. (internal quotation marks omitted).

       In   resolving      issues     of   substantial     evidence,         this     court

does    not    reweigh     the    evidence      or    reassess    the       factfinder’s

determination of witness credibility, and it must assume that

the jury resolved all contradictions in testimony in favor of

the Government.          See United States v. Roe, 606 F.3d 180, 186

(4th Cir. 2010).           Thus, a defendant challenging the sufficiency

of the evidence faces a heavy burden.                      See United States v.

Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                     We have reviewed

the record in its entirety and considered counsel’s arguments

and conclude that the Government produced sufficient evidence to

support Franklin’s firearms convictions.

       In accordance with Anders, we have reviewed the record in

this    case    and   found      no   meritorious      issues    for        appeal.     We

                                            5
therefore   affirm     the    district   court’s    judgment.         This    court

requires that counsel inform Franklin, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Franklin requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in     this   court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Franklin.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court   and   argument      would    not   aid    the

decisional process.



                                                                          AFFIRMED




                                         6